EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 2-72576) pertaining to the 1981 Stock Purchase Plan of our report dated March 6, 2015, with respect to the consolidated financial statements and schedules of Baldwin & Lyons, Inc. and subsidiaries, and the effectiveness of internal control over financial reporting of Baldwin & Lyons, Inc. and subsidiaries included in the Annual Report (Form 10-K) for the year ended December 31, 2014. /s/ ERNST & YOUNG LLP Indianapolis, Indiana March 6, 2015 - 84 -
